Case: 20-60135     Document: 00516386981         Page: 1     Date Filed: 07/08/2022




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      July 8, 2022
                                  No. 20-60135                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   Ana Dilia Velasquez De Flores; Juan Jose Flores
   Fuentes; Ana Lidia Flores-Velasquez; Diana Elizabeth
   Flores-Velasquez,

                                                                       Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A209 423 871
                            Agency No. A209 423 872
                            Agency No. A209 423 873
                            Agency No. A209 423 874


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:
          Petitioners Ana Dilia Velasquez De Flores, Juan Jose Flores Fuentes,
   Ana Lidia Flores-Velasquez, and Diana Elizabeth Flores-Velasquez are
   natives and citizens of El Salvador. They petition for review of a decision of
   the Board of Immigration Appeals (BIA) dismissing their appeal from the
Case: 20-60135      Document: 00516386981          Page: 2   Date Filed: 07/08/2022




                                    No. 20-60135


   immigration judge’s (IJ) denial of their applications for asylum, withholding
   of removal, and protection under the Convention Against Torture (CAT).
          Petitioners contend that the BIA erred in holding that they had failed
   to establish that their membership in a particular social group was or will be
   “at least one central reason” for their claimed persecution. They explain,
   that, among other things, they were persecuted because of their membership
   in particular social groups: (1) families who witness a murder committed by
   gang members and who thereafter are identified and targeted by those gang
   members and (2) immediate family members of the Flores-Velasquez family.
   Petitioners further contend that the BIA erred in upholding the IJ’s
   conclusion that they were ineligible for CAT protection because they had
   failed to prove that it was more likely than not that they would be tortured if
   returned to El Salvador.
          We review the BIA’s factual findings for substantial evidence, and we
   will not reverse such findings unless the petitioners show that “the evidence
   was so compelling that no reasonable factfinder could conclude against it.”
   Wang v. Holder, 569 F.3d 531, 536-37 (5th Cir. 2009). The factual conclusions
   that we review for substantial evidence include an alien’s eligibility for
   asylum, withholding of removal, and CAT relief. Zhang v. Gonzales, 432 F.3d
   339, 344 (5th Cir. 2005).
          The BIA’s determination that the petitioners failed to establish that
   their asserted membership in a particular social group was a central reason
   for any persecution is consistent with this court’s precedent and is supported
   by substantial evidence. See Thuri v. Ashcroft, 380 F.3d 788, 792-93 (5th Cir.
   2004); Zhang, 432 F.3d at 344. The asylum claims of Velazquez De Flores
   and her family fail without the required nexus. See Orellana-Monson v.
   Holder, 685 F.3d 511, 518 (5th Cir. 2012). They cannot meet the higher
   standard for withholding of removal because they did not establish




                                         2
Case: 20-60135       Document: 00516386981          Page: 3   Date Filed: 07/08/2022




                                     No. 20-60135


   entitlement to asylum. See Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir.
   2012).
            Petitioners likewise have not adduced evidence of a Salvadoran public
   official’s acquiescence or willful blindness to torture that is “so compelling
   that no reasonable factfinder could conclude against it.” Wang, 569 F.3d at
   537. Petitioners’ challenge to the denial of CAT relief is unavailing. See
   Hakim v. Holder, 628 F.3d 151, 155 (5th Cir. 2010).
            The petition for review is DENIED.




                                          3